Citation Nr: 9905476	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-09 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an increased (compensable) rating for 
scar, residual of laceration of the back.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from July 1957 to February 
1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for hearing loss, denied an increased rating for laceration 
scar on the veteran's back, and determined that the veteran 
had not submitted new and material evidence to reopen a claim 
of entitlement to service connection for asbestosis.

In December 1998, the veteran testified at a hearing at the 
RO before the undersigned member of the Board.

In Floyd v. Brown, 9 Vet.App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet.App. 337 (1996), the Court clarified that it did 
not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The record contains no competent medical evidence that 
the veteran has current disability from hearing loss.

2.  The record contains no competent medical evidence of a 
nexus between the veteran's claim of current disability from 
hearing loss and any disease or injury he incurred during his 
active military service.

3.  The veteran's disability from laceration scar of the back 
is manifested by subjective complaints of a pulling sensation 
when bending and pain upon arising in the morning, without 
objective findings that the scar is tender or painful, poorly 
nourished, repeatedly ulcerative, or otherwise functionally 
limiting.

4.  In a June 1987 rating decision which the veteran did not 
appeal, the RO denied entitlement to service connection for 
asbestosis.

5.  Since the June 1987 rating decision, the veteran has 
submitted evidence which was not previously considered by 
agency decisionmakers which bears directly and substantially 
on the question of whether the veteran has current disability 
from asbestosis as a result of exposure to asbestos during 
his active military service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. §§ 101(16), 
1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The criteria for a compensable rating for laceration scar 
of the back have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Code 7805 (1998).

3.  The RO's June 1987 rating decision, which denied service 
connection for asbestosis, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

4.  The veteran has submitted new and material evidence to 
reopen his claim of entitlement to service connection for 
asbestosis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops sensorineural hearing loss to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.

Under the provision of 38 C.F.R. § 3.385 (1998), impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet.App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 
Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1996).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet.App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for 
hearing loss is not well grounded.  Where a claim is not well 
grounded it is incomplete, and the Department of Veterans 
Affairs (VA) is obliged under 38 U.S.C.A. § 5103(a) to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in its notice of rating decision dated in 
September 1995, and in the statement of the case.  The 
discussion below informs the veteran of the types of evidence 
lacking, and which he should submit for a well-grounded 
claim.  Unlike the situation in Robinette, in this case the 
veteran has not advised VA of the existence of any particular 
evidence which, if obtained, would render his claim well-
grounded.

Service medical records show that the veteran's hearing for 
whispered voice was 15/15 bilaterally at the time of his 
medical examination for enlistment.  Subsequently dated 
service medical records contain no indication that the 
veteran had complaints, diagnoses, or treatment associated 
with hearing loss.  At the time of his medical examination 
for separation from service, the veteran's hearing for both 
spoken and whispered voice was 15/15 bilaterally.  An 
examiner reported that the veteran's ears were clinically 
normal.  No significant interval history was reported.

During a Department of Veterans Affairs (VA) examination in 
May 1987, an examiner reported that the veteran claimed to 
have hearing loss.  However, no hearing loss was noted.

The veteran testified in December 1998 that ten years before, 
he had his hearing evaluated after his wife became tired of 
saying things to him twice.  He stated that an examiner told 
him that he had high frequency hearing loss.  He purchased 
and used hearing aids for an unspecified period of time.  He 
also testified that on four or five occasions during his 
almost four years of active service, he participated in 
practice firings of a five inch gun on the fantail of the 
ship he was aboard.  He stated that he had loss of hearing 
lasting about one-half hour after such exercises.  He also 
said that his duties included operating an air-powered chisel 
to remove pain from parts of the ship.  He attributed his 
claimed current hearing loss to in-service noise exposure.

A review of the entire record yields no competent medical 
evidence that the veteran has hearing loss disability as the 
same is defined in 38 C.F.R. § 3.385.  Further, the record 
contains no competent medical evidence or opinion which links 
the veteran's claim of current disability from hearing loss 
to any disease or injury, including trauma from noise 
exposure, during his active military service.  Although the 
veteran has asserted that his in-service exposure to weapons 
noise and other noise caused hearing loss, those assertions 
are afforded no probative weight in the absence of evidence 
that he has the expertise to render opinions about the 
etiology of his hearing loss.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Without medical evidence that the 
veteran has current hearing loss disability and evidence 
linking any such disability to an injury or disease during 
active military service, the Board concludes that the claim 
of entitlement to service connection for hearing loss is not 
well grounded.

II.  Increased Rating for Laceration Scar on Back

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran in developing facts pertinent to 
his claim.  The veteran has not advised VA of the existence 
of additional evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

Service medical records show that in May 1958 the veteran was 
treated for a laceration on his mid back.  The laceration 
measured about one and one-half inches and was located in the 
right paravertebral area at the level of the fifth thoracic 
vertebra.  The wound was sutured.  The sutures were removed 
ten days later.  Subsequently dated service medical records 
show no further complaints, diagnoses or treatment associated 
with the laceration or the resulting scar.  No mention of the 
scar is contained in the report of the veteran's medical 
examination for separation from service.

During the May 1987 VA examination, the veteran gave a 
history of chronic mid back pain from a back injury.  The 
examiner found no gross deformity of the back or spine.  
There was a scar on the right paraspinal area measuring about 
five centimeters at the level from the seventh to the tenth 
thoracic vertebrae.  There was no definite tenderness.  There 
was no evidence of scoliosis or kyphosis.  X-rays of the 
thoracolumbar spine showed degenerative changes over the mid 
thoracic spine.  The examiner's diagnoses included back pain 
with X-ray evidence of degenerative changes of the mid 
thoracic spine.

The veteran was granted entitlement to service connection for 
scar from back laceration by the RO's June 1987 rating 
decision.  A zero percent disability rating was assigned 
pursuant to Diagnostic Code 7805.  Entitlement to service 
connection for degenerative disease of the spine was denied.

The rating of disability associated with scars depends, to 
some extent, on the location, type, and size of the scar, and 
on symptomatology associated with the scar.  Diagnostic Code 
7800 provides for compensable ratings for disfiguring scars 
located in the head, face, or neck.  Diagnostic Codes 7801 
and 7802 pertain to the rating of third degree burn scars and 
second degree burn scars, respectively.  Under Diagnostic 
Code 7803, a superficial scare which is poorly nourished or 
repeatedly ulcerative is rated 10 percent disabling.  Under 
Diagnostic Code 7804, a superficial scar which is tender and 
painful on objective demonstration is rated 10 percent 
disabling.  Under Diagnostic Code 7805, other scars are rated 
based on limitation of function of the part affected.

During a VA examination in June 1995, the examiner noted that 
the veteran's upper and lower extremities had full range of 
motion.  Forward flexion of the lumbosacral spine was 70 
percent of normal.  There was no tenderness to percussion of 
the lumbosacral spine.  The examiner did not report any 
disability associated with the scar on the veteran's mid 
thoracic back.

The veteran testified that the scar on his back is difficult 
to see because of its location.  He denied that the scar was 
tender.  Rather, he reported having a pulling sensation in 
his back when bending.  He also complained of pain in his 
back upon arising from bed which resolved after loosening up.  
He denied that the scar was painful when sitting in a chair.  
He denied that the scar restricted any motion.  He denied 
that the scar ulcerated.

A review of the entire record shows no evidence that the 
veteran's disability from laceration scar is manifested by 
demonstrable pain or tenderness, or that the scar is poorly 
nourished or repeatedly ulcerative.  Further, there is no 
indication that the scar results in limitation of function of 
any kind.  Under such circumstances, the criteria of a 
compensable schedular rating have not been met.

In reaching its decision, to the extent permitted by the 
rather limited evidence in the record, the Board has 
considered the history of the disability in question as well 
as the current clinical manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
38 C. F. R. §§  4.1, 4.2 (1998).  The original injury has 
been reviewed and the functional impairment that can be 
attributed to pain or weakness has been taken into account.  
See DeLuca v. Brown, 8 Vet App 202 (1995).  In this regard, 
the Board notes that the veteran has not asserted that the 
scar on his back causes painful motion, weakness, excess 
fatigability, or incoordination.  The record contains no 
indication that the scar involves the musculoskeletal aspects 
of his back.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. The veteran's disability picture from the mid 
back laceration scar, as discussed above, does not 
approximate the criteria for the next higher schedular 
evaluation of 10 percent.  There is no indication that the 
scar is or has been poorly nourished, repeatedly ulcerative, 
tender or painful on objective demonstration, or otherwise 
functionally limiting.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher schedular ratings are 
provided for disability from scars which are tender and 
painful, poorly nourished, repeatedly ulcerative, or which 
cause functional limitation, but the medical evidence 
reflects that those manifestations are not present in this 
case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or repeated treatment for the 
laceration scar on his back, nor is it otherwise shown that 
the scar so markedly interferes with employment as to render 
impractical the application of regular schedular standards.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted in this case.

III.  Asbestosis

The RO disallowed the veteran's claim of entitlement to 
service connection for asbestosis in its June 1987 rating 
decision.  The veteran did not file a notice of disagreement 
or perfect an appeal of that decision.  The decision is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302, 
20.1103 (1998).  The claim can be reopened only with the 
submission of new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted in support of reopening the 
claim since the last final disallowance of the claim is new 
and material.  If the Board determines that the veteran has 
produced new and material evidence, the claim is deemed to be 
reopened and the case must then be evaluated on the basis of 
all the evidence.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  See also Glynn v. Brown, 6 Vet. App. 523 (1994).  
For the limited purpose of determining whether to reopen a 
claim, the Board must generally accept new evidence as 
credible and entitled to full weight.  Justus v. Principi, 
3 Vet. App. 510 (1992).  The new and material evidence must 
be presented or secured since the time that the claim was 
finally disallowed on any basis, rather than since the time 
that the claim was last disallowed on the merits.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (a decision by an RO 
refusing, because of a lack of new and material evidence, to 
reopen a previously and finally disallowed claim, after 
having considered newly presented evidence, is a 
"disallowance" of a claim).  If new and material evidence 
has not been submitted, the Board does not need to address 
the merits of the claims.  Sanchez v. Derwinski, 2 Vet. App. 
330 (1992).

When the RO denied service connection for asbestosis in June 
1987, the evidence in the record consisted of service medical 
records and a report of a VA examination.  Service medical 
records contain no indication that the veteran had 
complaints, diagnoses, or treatment of a respiratory 
disorder.  At the time of his medical examination for 
separation from service, the veteran's lungs and chest were 
described as clinically normal.  A chest X-ray was negative.

At the time of the May 1987 VA examination, the veteran gave 
a "questionable" history of asbestos exposure.  He had 
subjective complaints of two episodes per month of shortness 
of breath.  He also gave a current complaint of chest pain.  
On examination, his chest cage was symmetrical with normal 
expansion.  His lungs were clear to auscultation.   There 
were no wheezes or rales.  X-rays showed chronic interstitial 
changes of the lung fields, with no acute infiltrates or 
masses.  The examiner who examined the veteran reported a 
diagnosis of questionable history asbestos exposure.

The evidence submitted since the RO's June 1987 denial of 
service connection for asbestosis consists of a report of a 
VA examination, a report of a private physician, and a 
transcript of the veteran's testimony before the undersigned 
in December 1998.  Such evidence is new in the sense that it 
had not been previously considered by agency decisionmakers.  
Therefore, the Board must determine if such evidence is 
material, that is, does the evidence bear directly and 
substantially on the question of whether the veteran has 
disability from asbestosis as a result of exposure to 
asbestos during his active military service, and, whether 
such evidence is so significant that it must be considered in 
order to fairly decide the claim.  The Board finds that some 
of the new evidence is material.

First, the veteran's testimony, which for the purposes of 
reopening the claim must be accepted as credible, tends to 
prove that he was exposed to asbestos during his active 
service in the Navy.  He testified that on more than a few 
occasions he was required to remove asbestos insulation from 
pipes in his ship.  Second, the veteran has submitted a 
report of a private physician who reported that the veteran 
had current disability from asbestos, and that he had a 
history of in-service and post service asbestos exposure.  
Finally, VA pulmonary functions testing revealed a reduction 
in forced vital capacity.  The examiner reported that the 
pattern suggested restrictive ventilatory dysfunction.  He 
elaborated by stating that lung volume testing was necessary 
to confirm the possibility that the veteran had restrictive 
ventilatory dysfunction.

The Board finds the foregoing evidence significant and 
probative of the question of whether the veteran has current 
disability from asbestosis as a result of exposure to 
asbestos during his active military service.  Therefore, the 
claim is reopened.


ORDER

Entitlement to service connection for hearing loss is denied.

An increased rating for laceration scar of the back is 
denied.


REMAND

The report of the June 1995 VA examination does not contain 
any comment concerning the etiology of the veteran's 
restrictive ventilatory dysfunction.  An addition, X-rays 
were interpreted as showing no evidence of asbestosis.  
However, X-rays taken by a private physician several months 
later reportedly showed pleural thickening, irregular 
opacities, and interstitial fibrosis.  

The veteran apparently told the private physician who 
examined him in October 1995 that he had a long history of 
considerable occupational exposure to asbestos after his 
separation from service.  He reportedly worked from 1969 to 
1995 as a pipe fitter for a fire sprinkler installation 
company and installed asbestos pipe and asbestos coverings.  
However, he testified before the undersigned that he had not 
been exposed to asbestos since his separation from service.

A Remand is necessary to clarify the nature and likely cause 
of the veteran's respiratory disorder.  Accordingly, this 
matter is REMANDED to accomplish the following:

1.  The RO should obtain, through all 
appropriate channels, a legible copy of 
the veterans service personnel records, 
which should be associated with the 
claims folder.

2.  The RO should undertake development 
of the veteran's occupation history 
following his separation from service.  
Avenues for this development include, but 
are not limited to: requesting the 
veteran to provide an in-depth occupation 
history, including descriptions of his 
various occupations, as well as their 
locations and dates; requesting the 
veteran to obtain his Social Security 
Administration (SSA) records to determine 
his employment history since service; 
and, conducting a social and industrial 
survey.  All evidence received in the 
course of this development should be 
associated with the claims folder.

3.  The veteran should be afforded 
another VA examination by a respiratory 
specialist to determine the nature and 
etiology of the veteran's lung disorder, 
if any.  The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated special studies 
and tests should be accomplished.  The 
examiner must report a diagnosis if a 
respiratory disorder is identified.  If 
the diagnosis is asbestosis, the examiner 
should express an opinion whether it is 
as likely as not that at least a portion 
of the veteran's current disability from 
asbestosis is related to in-service 
exposure to asbestos.

4.  The RO then should readjudicate the 
veteran's claim for service connection 
for asbestosis in the light of the 
additional development and based on a 
review of the entire record.  If the 
benefits sought on appeal are not 
granted, then the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

